 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                   SOUTHERN DISTRICT OF CALIFORNIA
10
11 U-BLOX AG, U-BLOX SAN DIEGO,              Case No.: 3:19-cv-001-CAB-(BLM)
   INC., AND U-BLOX AMERICA,
12 INC.,
                                             ORDER GRANTING JOINT
13                                           MOTION FOR CONTINUANCE OF
              Plaintiffs,
14                                           HEARING DATE FOR
                     v.                      PLAINTIFFS’ EX PARTE
15                                           APPLICATION FOR TEMPORARY
16                                           RESTRAINING ORDER
     INTERDIGITAL, INC.;
                                             [Doc. No. 20]
17   INTERDIGITAL
                                             Judge: Hon. Cathy Ann Bencivengo
     COMMUNICATIONS, INC;
18   INTERDIGITAL TECHNOLOGY
                                             Courtroom: 4C
19   CORPORATION; INTERDIGITAL
     PATENT HOLDINGS, INC.;
20   INTERDIGITAL HOLDINGS,
21   INC.; and IPR LICENSING, INC.
22            Defendants.
23
24
25
26
27
28
                                                          Case No.: 3:19-cv-001-CAB-(BLM)
                             ORDER GRANTING MOTION FOR CONTINUANCE OF HEARING DATE
 1        Presently before the Court is the Parties’ joint motion for continuance of
 2 hearing date for Plaintiffs’ Ex Parte Application for Temporary Restraining Order.
 3 Having reviewed the motion, and good cause appearing, the Court GRANTS the
 4 joint motion.
 5        Accordingly, IT IS HEREBY ORDERED that: (i) Defendants shall file a
 6 response to Plaintiffs’ application on or before Friday, January 18, 2019, (ii)
 7 Plaintiffs shall a reply on or before Friday January 25, 2019, and (iii) a hearing will
 8 be held on Thursday, January 31, 2019 at 10:00 a.m. in Courtroom 4C.
 9        IT IS SO ORDERED.
10
     Dated: January 7, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1               Case No.: 3:19-cv-001-CAB-(BLM)
                                ORDER GRANTING MOTION FOR CONTINUANCE OF HEARING DATE
